Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 10/13/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 15 and 16 have been canceled, claims 1-13 are withdrawn, and Claims 14 and 17-22 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fries (USPN 7,802,425) in view of Rowe (USPN 8,849,604).
In reference to independent claim 14, Fries discloses a method for a vehicle having an air compressor (14), the method comprising: collecting operating data associated with the air filter during a driving mode of the vehicle (502 discloses determining the moisture content during operation which would include “during a driving mode”, fig 4); and controlling operation of the air compressor during a conditioning mode of the vehicle based upon collected operating data associated with the air filter to expel moisture from the air filter (506 discloses a step wherein compressed air is pushed thru the filter to expel any moisture); however
Fries does not teach collecting operating data associated with the air compressor during a driving mode of the vehicle; and controlling operation of the air compressor during a compressor conditioning mode of the vehicle based upon collected operating data associated with the air compressor to expel moisture from the air compressor; wherein the operating data includes duty cycle running data associated with the air compressor during the driving mode of the vehicle and the compressor is run in the compressor conditioning mode response to the duty cycle being lower than an allowable duty cycle,
Rowe, a similar compressor system concerned with controlling moisture, teaches collecting operating data associated with the air compressor (compressor 24, temperature sensor 32 measures the temperature of the compressor, the method also calculates a MRV (moisture register variable) which it uses to determine whether or not to run the conditioning mode) and controlling operation of the air compressor during a compressor conditioning mode of the vehicle based upon collected operating data associated with the air compressor to expel moisture from the air compressor (col 1, lines 41-46 disclose “The method also includes the steps of comparing the required temperature to the sensed temperature of the compressor, adjusting a moisture register variable in response to the comparison, and varying the operation of the compressor when the required temperature is lower than the sensed compressor temperature to increase the compressor temperature.”); wherein the operating data includes duty cycle running data associated with the air compressor (col 4, lines 48-53 disclose “By monitoring the elapsed time and the moisture register variable, the controller 8 could be programmed to automatically alert the operator that additional steps should be taken to remove the moisture, such as operating the air compression system 4 until the moisture register variable is reduced.”) and the compressor is run in the compressor conditioning mode response to the duty cycle being lower than an allowable duty cycle (in the conditioning mode the compressor is kept operating to raise the temperature and prevent condensation from forming and expel it if the run time and temperature are lower than an allowable amount reference col 1, lines 41-46 and col 4, lines 48-53 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of Fries with the method of Rowe for the same results of controlling an air compressor to expel moisture from the air compressor. Both Fries and Rowe are concerned with expelling moisture from an air compressor wherein Fries uses data from the air filter while Rowe uses data from the air compressor to do that. because it would be obvious to try. Both Fries and Rowe present a finite number of identified, predictable potential solutions to the recognized need or problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try one of the known solutions because it would have amounted to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of Rowe in the device of Fries to provide “a system and method for predicting the likelihood of moisture build-up within a compressor and controlling operation to reduce the likelihood of moisture build-up in the compressor” col 1, lines 9-12; Rowe.  To be clear the modification is made by replacing the method of Fries with the method of Rowe.

In reference to dependent claim 17, Fries in view of Rowe teaches the method according to claim 14, Rowe further discloses a collecting operating data associated with the air compressor (24, fig 2) during the operating mode of the vehicle (Rowe is silent to a vehicle however the primary reference Fries discloses a vehicle) includes: collecting both temperature cycle running data (102, fig 3 is the “compressor temperature” or “CT”) and duty cycle running data associated with the air compressor during the driving mode of the vehicle (col 4, lines 48-53 disclose “By monitoring the elapsed time and the moisture register variable, the controller 8 could be programmed to automatically alert the operator that additional steps should be taken to remove the moisture, such as operating the air compression system 4 until the moisture register variable is reduced.”).
In reference to dependent claim 18, Fries in view of Rowe teaches the method according to claim 17 further comprising: Rowe further discloses a method of not running the air compressor (24, fig 2) in the compressor conditioning mode based upon both a first criterion associated with the temperature cycle running data (102, fig 3 is the “compressor temperature” or “CT”) and a second criterion associated with the duty cycle running data being met, wherein (i) the first criterion comprises when the temperature cycle running data shows a temperature value (CT decided in 102, fig 4) that is greater than a predetermined minimum temperature value, and (ii) the second criterion comprises when the duty cycle running data shows a duty cycle percentage that is greater than a predetermined minimum percentage value (col 1, lines 41-46 disclose “The method also includes the steps of comparing the required temperature to the sensed temperature of the compressor, adjusting a moisture register variable in response to the comparison, and varying the operation of the compressor when the required temperature is lower than the sensed compressor temperature to increase the compressor temperature.” the system can decide to NOT run the compressor if the CT and the MRV met a criterion).
In reference to dependent claim 19, Fries in view of Rowe teaches the method according to claim 14, Rowe further discloses a method wherein controlling operation of the air compressor (24, fig 2) during the compressor conditioning mode of the vehicle (Rowe is silent to a vehicle however the primary reference Fries discloses a vehicle) based upon collected operating data associated with the air compressor (CT and MRV, fig 3)  to expel moisture from the air compressor includes: 
controlling operation of the air compressor during the compressor conditioning mode of the vehicle based upon collected running data associated with the air compressor (CT and MRV, fig 3)  to vaporize water from compressor oil in the air compressor to allow the vaporized water to be directed away from the air compressor (col 1, lines 41-46 disclose “The method also includes the steps of comparing the required temperature to the sensed temperature of the compressor, adjusting a moisture register variable in response to the comparison, and varying the operation of the compressor when the required temperature is lower than the sensed compressor temperature to increase the compressor temperature.” the system can decide to run the compressor and vaporize the water in the compressor if the CT and the MRV met a criterion).
In reference to dependent claim 20, Fries in view of Rowe teaches the method according to claim 19, Fries further discloses a system comprising: directing the vaporized water through an exhaust port (106, fig 1) external to the air compressor (106 is external to 14 the compressor, fig 1) to expel the water from the air compressor (col 1, lines 61-62 discloses “The dry air absorbs the moisture and can then escape via a discharge valve”).
In reference to dependent claim 21, Fries in view of Rowe teaches the method according to claim 14, Rowe teaches a method wherein controlling operation of the air compressor (24, fig 2) during the compressor conditioning mode of the vehicle (Rowe is silent to a vehicle however the primary reference Fries discloses a vehicle) based upon collected operating data associated with the air compressor (CT and MRV, fig 3) to expel moisture from the air compressor includes: controlling operation of the air compressor while the vehicle is parked (Rowe is silent to the method being in a vehicle however Fries discloses using the moisture removal method in a time of  “low air consumption” (col 2, lines 21-25) which would be when the vehicle is parked, furthermore because the parking brake is pneumatic (col 4, lines 24-25) the vehicle must be parked for at least a short time after the brake is engaged and the vehicle is shut down) during the compressor conditioning mode of the vehicle based upon collected operating data associated with the air compressor to expel moisture from the air compressor (col 1, lines 41-46 disclose “The method also includes the steps of comparing the required temperature to the sensed temperature of the compressor, adjusting a moisture register variable in response to the comparison, and varying the operation of the compressor when the required temperature is lower than the sensed compressor temperature to increase the compressor temperature.” the system can decide to run the compressor and vaporize the water in the compressor if the CT and the MRV met a criterion).
In reference to dependent claim 22, Fries in view of Rowe teaches the method according to claim 14, Fries further teaches the method is performed by a computer (32, “electronic control”) having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the computer (the flow chart on  fig 4 represents a  program that the unit completes that must be stored on the electronic control in order to compare values at 503 and 505).

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746